DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/27/2022, the amendment/reconsideration has been considered. Claims 1 and 11 have been amended. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, filed on 04/27/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The previous rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over cited references.

Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 04/27/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al. (Patent No.: US 11048393 B2 is one of the most pertinent art in the
field of invention as discloses, a system for displaying a personalized visual
representation of an artificially intelligent (Al) agent. The system presents a first
representation of the Al agent on a display. A user provides an input to the Al agent through an input device. The system determines a type of information included in the
input. The system then modifies feature(s) of the first representation to form a different
representation of the Al agent based on the type of information included in the input.
The second representation is then presented on the display.	
Newmann et al. US 10846622 B2 is also one of the most pertinent art in the field of invention and discloses, an artificial intelligence behavior modification support system
includes a diagnostic engine operating on the at least a server and configured to receive
at least a biological extraction from a user and generate at least a request for a behavior
modification. The system includes an influencer module designed and configured to
generate at least a request for an influencer as a function of the at least a request for a
behavior modification. The system includes a client interface module designed and
configured to transmit the at least a request for an influencer to at least a client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446